Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 94-100 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses a straddle-type vehicle comprising: a frame defining a front end and a rear end; a wheel assembly including front and rear wheels arranged under the frame; an engine mounted on the frame for providing power to the vehicle, which comprises a main body and a cylinder head connected to the main body and positioned above the main body; the cylinder head having an exhaust channel for discharging exhaust gas; an intake and exhaust system, comprising an intake assembly for supplying air to the engine and an exhaust assembly for discharging exhaust gas generated by the engine; the exhaust assembly having an exhaust pipe connected to the cylinder head and a tubular muffler connected to the exhaust pipe, wherein one end of the exhaust pipe is connected to the cylinder head, and the other end is connected to a middle portion of the tubular muffler, a brake system associated with the wheel assembly, comprising a parking component and a brake component; a transmission system installed on the frame for transmitting power from the engine to the wheel assembly; a fuel system arranged at the front end of the frame for providing fuel to the engine; and a saddle seat supported on the frame and located above the engine; wherein the engine is oriented with its cylinder head positioned toward the rear end of the frame, and the opening direction of the exhaust channel faces toward the tubular .
Claims 95-97 and 99 depend from Claim 94.
Although the prior art discloses a straddle-type vehicle comprising: a frame defining a front end and a rear end; a wheel assembly including front and rear wheels arranged under the frame; an engine mounted on the frame for providing power to the vehicle, which comprises a main body and a cylinder head connected to the main body and positioned above the main body; the cylinder head having an exhaust channel for discharging exhaust gas, wherein the engine further comprises a transmission arranged on one side of the main body; an intake and exhaust system, comprising an intake assembly for supplying air to the engine and an exhaust assembly for discharging exhaust gas generated by the engine; the exhaust assembly having an exhaust pipe connected to the cylinder head and a tubular muffler connected to the exhaust pipe; a brake system associated with the wheel assembly, comprising a parking component and a brake component; a transmission system installed on the frame for transmitting power from the engine to the wheel assembly; a fuel system arranged at the front end of the frame for providing fuel to the engine; and a saddle seat supported on the frame and located above the engine; wherein the engine is oriented with its cylinder head 
Although the prior art discloses a straddle-type vehicle comprising: a frame defining a front end and a rear end; a wheel assembly including front and rear wheels arranged under the frame; an engine mounted on the frame for providing power to the vehicle, which comprises a main body and a cylinder head connected to the main body and positioned above the main body; the cylinder head having an exhaust channel for discharging exhaust gas; an intake and exhaust system, comprising an intake assembly for supplying air to the engine and an exhaust assembly for discharging exhaust gas generated by the engine; the exhaust assembly having an exhaust pipe connected to the cylinder head and a tubular muffler connected to the exhaust pipe; a brake system associated with the wheel assembly, comprising a parking component and a brake component; a transmission system installed on the frame for transmitting power from the engine to the wheel assembly; a fuel system arranged at the front end of the frame for providing fuel to the engine; and a saddle seat supported on the frame and located above the engine; wherein the engine is oriented with its cylinder head positioned toward the rear end of the frame, and the opening direction of the exhaust channel faces toward the tubular muffler; wherein the frame is provided with an engine mounting position for supporting the engine, the prior art does not disclose or render obvious, .

Claims 76-87 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or render obvious, absent impermissible hindsight, the features of the intervening claim(s) in combination with wherein the tubular muffler defines: a resonance cavity; an exhaust cavity; and an air intake cavity arranged between the resonance cavity and the exhaust cavity; wherein the exhaust pipe is connected to the air intake cavity such that exhaust gas enters into the resonance cavity through the air intake cavity, and then flows into the exhaust cavity through an internal pipe as required by Claim 76.
Claims 77-79 depend from Claim 76.
The prior art does not disclose or render obvious, absent impermissible hindsight, the features of the intervening claim(s) in combination with wherein the engine further comprises a transmission arranged on one side of the main body; wherein the straddle-type vehicle further comprises a battery; and wherein the frame 
Claims 81-82 depend from Claim 80.
The prior art does not disclose or render obvious, absent impermissible hindsight, the features of the intervening claim(s) in combination with wherein the frame has an engine mounting position for supporting the engine, and wherein a bottom of the main body is provided with an inclined shock absorber connected to the engine mounting position to form an inverted v-shaped support for the engine as required by Claim 83.
Claims 84-87 depend from Claim 83.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 70-72 and 90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (WO 2020/147417) in view of Kamemizu (TW I275512).
Consider Claim 70, Xu discloses a straddle-type vehicle comprising: a frame (2) defining a front end and a rear end; a wheel assembly including front and rear wheels arranged under the frame (Fig. 2); an engine (1) mounted on the frame for providing power to the vehicle, which comprises a main body (Case around 14) and a cylinder head (on top of 12, 13) connected to the main body and positioned above the main 
Kamemizu discloses a brake system associated with the wheel assembly, comprising a parking component (90) and a brake component (87); a transmission system (M) mounted on the frame for transmitting power from the engine (E) to the wheel assembly (WR) and a saddle seat (31) supported on the frame and located above the engine (E).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Xu by further comprising the braking, transmission and seat components as claimed as it would have been a simple matter of combining prior art elements to yield the expected result of providing a vehicle which can be accelerated, slowed, parked securely and sat upon.
Consider Claim 71, Xu, as modified discloses all the features of the claimed invention, as described above, and further discloses wherein the fuel system comprises: a fuel tank (8) arranged at the front end of the frame.
Consider Claim 72, Xu, as modified discloses all the features of the claimed invention, as described above, and further discloses wherein a projection of a center point of the fuel tank (8) on a vertical plane of side walls of the front and rear wheels is located below a projection of the highest point of the cylinder head (on top of 12, 13) on that vertical plane.
Consider Claim 90. A straddle-type vehicle comprising: a frame (2) defining a front end and a rear end; a wheel assembly (Fig. 2) including front and rear wheels arranged under the frame; an engine (1) mounted on the frame for providing power to the vehicle, which comprises a main body (Case around 14) and a cylinder head (on top of 12, 13) connected to the main body and positioned above the main body; the cylinder head having an exhaust channel (exhaust port for 6) for discharging exhaust gas; an intake and exhaust system (6, 7), comprising an intake assembly (7) for supplying air to the engine and an exhaust assembly (6) for discharging exhaust gas generated by the engine; the exhaust assembly having an exhaust pipe (6) connected to the cylinder head and a tubular muffler (4) connected to the exhaust pipe; a fuel system (8) arranged at the front end of the frame for providing fuel to the engine, wherein the fuel system comprises a fuel tank (8) located toward the front end of the frame; wherein the engine is oriented with its cylinder head positioned toward the rear end of the frame (Fig. 2), and the opening direction of the exhaust channel faces toward the tubular muffler; and wherein a projection of a center point of the fuel tank (8) on a vertical plane 
Kamemizu discloses a brake system associated with the wheel assembly, comprising a parking component (90) and a brake component (87); a transmission system (M) mounted on the frame for transmitting power from the engine (E) to the wheel assembly (WR) and a saddle seat (31) supported on the frame and located above the engine (E).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Xu by further comprising the braking, transmission and seat components as claimed as it would have been a simple matter of combining prior art elements to yield the expected result of providing a vehicle which can be accelerated, slowed, parked securely and sat upon.
Claims 73-74 and 91-92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (WO 2020/147417) in view of Kamemizu (TW I275512) and further in view of Miyabe (US 7,377,552).
Consider Claim 73, Xu, as modified discloses all the features of the claimed invention, as described above, and further discloses wherein the intake assembly comprises: an air filter (5) located above the fuel tank (8); an air intake pipe connected 
Miyabe discloses an air intake pipe (47) connected to the air filter for air to enter into the air filter (38)
Consider Claim 74, Xu, as modified discloses all the features of the claimed invention, as described above, and further discloses wherein an inlet (47a) of the air intake pipe (47) faces toward the rear end of the frame (C6, L 28-29).
Consider Claim 91, Xu, as modified discloses all the features of the claimed invention, as described above, and further discloses wherein the intake assembly comprises: an air filter (5);; and an air outlet pipe (7) matched with the air filter for filtered air to enter into the cylinder head; the air filter being located above the fuel tank but does not disclose an air intake pipe connected to the air filter for air to enter into the air filter.
Miyabe discloses an air intake pipe (47) connected to the air filter for air to enter into the air filter (38)
Consider Claim 92, Xu, as modified discloses all the features of the claimed invention, as described above, and further discloses wherein an inlet (47a) of the air intake pipe (47) faces toward the rear end of the frame (C6, L 28-29).
Claim 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (WO 2020/147417) in view of Kamemizu (TW I275512) and further in view of Fay (US 6,040,266).
Consider Claim 75, Xu, as modified discloses all the features of the claimed invention, as described above, and further discloses wherein the exhaust assembly 
Fay discloses a catalyst (210) for promoting redox of exhaust gas.
It would have been obvious to one or ordinary skill in the art at the time if the invention to modify Xu by further comprising catalyst for promoting redox of exhaust gas in order to improve emissions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/BRYAN A EVANS/Primary Examiner, Art Unit 3618